Title: To James Madison from William Thornton, 2 September 1823
From: Thornton, William
To: Madison, James


        
          My dear Sir
          City of Washington 2nd: Sepr: 1823.
        
        I know that Complaints must at all times be very disagreeable, but especially when made against those with whom we have any Connection, & I have written to you more than once, & suppressed my Letters, to endeavour, if possible, to avoid so unpleasant a Task: but my Necessities have pressed so heavily upon me, that I can no longer forbear to make known to you the injury I have suffered through Mr: Cutts.
        I had a beautiful Estate in England, worth about $40,000, & I sold it for $20,000, that I might pay off Debts which I had incurred here, some in consequence of having become Surety for others. Mr: Cutts, hearing I had Bills of Exchge. to sell, informed me he would give me par for them, which I agreed to take, and sold him Bills to the Amount of £1500 Sterlg. He desired me to wait for the payment of the money till the Bills were paid. I shewed him my Authority for drawing, on my Relation Mr: Thornton of Bedford Square, London, who was very rich. Mr: Cutts observed my Relation might die, and the money not be immediately paid, although fifteen pr: Centm. are allowed in Case of non-payment. I consented however to leave it till he should hear of its being paid, he giving me a Note for what should be due to me, & promising under his sacred word of honor to pay it as soon as he should hear it was paid in England. It was paid when due, & I called on Mr: Cutts to fulfil his promises. He paid me part, but left

about $3000, now amounting with Interest to about $4000. unpaid. He promised, time after time to pay it; but failed. He was sued by others; but not by me, and promised that he would enter a Judgment in my favor, but failed to do so. When he was confined in the Prison Bounds, I treated him with delicacy, & he promised that as I had not pursued him at Law, mine should be considered as a Debt of honor, & should be paid. After he became insolvent and cleared out, he has ceased to pay me any money, though he has often witnessed my Distress, & for some time he has ceased to make me any promises, or to give me any Satisfaction of any kind, and said he would not bind himself again, though I have been told that in favor of Individuals he has made over his Salary for some time.
        I understand he has made arrangements to pay for the House he built and mortgaged to the Bank, and may by making it over to his Wife, and living on his Salary, the double of what I receive, defy his Creditors, & live in Comfort and Elegance, while they will be confined by penury & want to live in obscurity, & without those Comforts which the money due from him would have obtained.
        When he began to build that House I advised him against it, for it was built with the money due to his Creditors. I have never been unfriendly to him and his Family, & if what is due to me were paid gradually so as to meet my Debts I should be satisfied, & this he might do without injuring his Family, & thus relieve mine.
        Knowing the excellence of your Disposition, & the high Character you have so deservedly sustained, I am desirous of laying this Case before you, and of requesting you as a Connection of Mr. Cutts’s, to be so kind as to interfere in the Business, & if you were to advise him perhaps he might, by degrees, fulfil the promises he has made. A Debt arising from Circumstances that I have related to you, stands in a very different point of view from any other, because the money with-held, being the produce of Bills of Exchange, is not his but mine; and to with-hold it is highly dishonorable.
        My wife had also written to you on this Subject sometime since, but not being satisfied with what she wrote, she suppressed it.
        She is well, but her mother has been in a very weak state for a long time, and continues very feeble. I am, dear Sir, with their joint regards to you, your mother, Mrs. Madison & your worthy Family—very sincerely, and with the highest respect and regard, Yrs. &c
        
          William Thornton
        
      